     Case 2:19-cv-09739-SB-AS Document 46 Filed 01/28/21 Page 1 of 15 Page ID #:245


1      FAEGRE DRINKER BIDDLE & REATH LLP
       TARIFA B. LADDON (SBN 240419)
2      tarifa.laddon@faegredrinker.com
       KAREN M. FIRSTENBERG (SBN 222432)
3      karen.firstenberg@faegredrinker.com
       1800 Century Park East, Suite 1500
4      Los Angeles, CA 90067
       Telephone: (310) 203-4000
5      Facsimile: (310) 229-1285
6      Attorneys for Defendant
       BOSTON SCIENTIFIC CORPORATION
7
       PANISH SHEA AND BOYLE LLP
8      PETER L. KAUFMAN (SBN 269297)
       kaufman@psblaw.com
9      11111 Santa Monica Blvd, Suite 700
       Los Angeles, CA 90025
10     Telephone: (310) 477-1700
       Facsimile: (310) 477-1699
11
       SCHLESINGER LAW OFFICES, P.A.
12     JEFFREY L. HABERMAN
       jhaberman@schlesingerlaw.com
13     1212 SE Third Avenue
       Ft. Lauderdale, FL 33316
14     Telephone: (954) 467-8800
       Facsimile: (954) 320-9509
15
       Attorneys for Plaintiff
16     CATALINA TORRES                     *NOTE CHANGES MADE BY THE COURT*
17
18                               UNITED STATES DISTRICT COURT
19            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
20
21                                               Case No.: 2:19-cv-09739-RGK (ASx)
        CATALINA TORRES, individually,
22                                               Hon. R. Gary Klausner
                    Plaintiff,
23                                               Hon. Alka Sagar
              v.
24                                               PROTECTIVE ORDER
        BOSTON SCIENTIFIC
25      CORPORATION, a Massachusetts
        corporation,
26                                               Complaint Filed:    November 13, 2019
                    Defendant.
27
28

                                             1
     Case 2:19-cv-09739-SB-AS Document 46 Filed 01/28/21 Page 2 of 15 Page ID #:246


1                      STIPULATED CONFIDENTIALITY AGREEMENT
2             WHEREAS, the parties acknowledge that certain documents and information
3       may be sought, produced, or exhibited by and between the parties and non-parties in
4       this proceeding (the “Proceeding”) and that some of these documents may relate to
5       sensitive information which the party or non-party making the production deems
6       confidential in accordance with the rules and standards of the Court. Discovery in
7       this case may involve production of confidential, proprietary, and private information
8       for which special protection from public disclosure and from any purpose other than
9       prosecuting litigation would be warranted. Therefore, Plaintiff Catalina Torres
10      (“Plaintiff”) and Defendant Boston Scientific Corporation (“Defendant”) hereby
11      agree, through their respective counsel, that to expedite the flow of discovery material
12      and to preserve the confidentiality of certain documents and information, this
13      Stipulated Confidentiality Agreement (“Agreement”) should be entered. By
14      stipulating to this Agreement, the parties have agreed to be bound by its terms and to
15      request its enforcement by the Court as necessary.
16            The Court has been fully advised in the premises and has found good cause for
17      its entry. Accordingly, IT IS HEREBY ORDERED that the terms and conditions of
18      this Protective Order shall govern the handling of discovery materials in the
19      Proceeding:
20       I.   DISCOVERY PHASE
21            1.      This Agreement shall govern all documents and electronically stored
22      information (“ESI”), the information contained therein, and all other information
23      produced or disclosed during the Proceeding whether revealed in a document,
24      deposition, other testimony, discovery response or otherwise, by any party, including
25      any non-party, in this Proceeding (the “Producing Party”) to any other party,
26      including any non-party, when same is designated with the procedures set forth
27      herein. This Agreement is binding upon the parties to this Proceeding, including their
28      respective corporate parents, subsidiaries, and affiliates, as well as their respective

                                                   2
     Case 2:19-cv-09739-SB-AS Document 46 Filed 01/28/21 Page 3 of 15 Page ID #:247


1       attorneys, agents, representatives, officers, and employees and others as set forth in
2       this Agreement. This Agreement is also binding on and applies to all non-parties
3       who either produce or receive documents or information in connection with this
4       Proceeding.
5             2.      A Producing Party may designate as “CONFIDENTIAL” any material
6       the producing party believes in good faith constitutes or discloses information or that
7       qualifies for protection pursuant to the Federal Rules of Civil Procedure, specifically
8       information that is trade secret or other confidential research, development, or
9       commercial information, and materials that are deemed confidential under Federal
10      Drug Administration ("FDA") regulations and Health Insurance Portability and
11      Accountability Act ("HIPAA") statutes and/or regulations.
12            3.      Confidential information may be further designated as “HIGHLY
13      CONFIDENTIAL” if the Defendant produces materials that it believes in good faith
14      would, if disclosed, cause substantial economic harm to the competitive position of
15      the entity from which the information was obtained because it relates to research and
16      development material on a new product that has not been approved or cleared by the
17      FDA or a similar regulatory body or reflects a party’s price competitiveness in the
18      market or marketing business strategies of a party concerning a current or new
19      product. The Plaintiff will inform the Producing Party of its intent to disclose such
20      information to any individual who is currently, or who at any time during the
21      pendency of this litigation becomes, a consultant to a competitor of the Producing
22      Party in the pelvic mesh business, or is a consultant to an entity actively investigating
23      entering such business, and Plaintiff will follow the procedures for disclosure of such
24      materials to such individual as provided in Paragraphs I.7-9 of this Agreement.
25            4.      The designation of “CONFIDENTIAL” or “HIGHLY
26      CONFIDENTIAL” does not include any material, document, or testimony that has
27      been admitted into evidence in any trial without any protections by the trial court.
28      Any document admitted as a trial exhibit or trial testimony for which a trial court has

                                                  3
     Case 2:19-cv-09739-SB-AS Document 46 Filed 01/28/21 Page 4 of 15 Page ID #:248


1       maintained its “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” designation
2       during trial and that has been sealed or otherwise protected from disclosure by order
3       of the trial court will remain a “CONFIDENTIAL” or “HIGHLY
4       CONFIDENTIAL” absent a separate order of the Court in this matter.
5             5.     Challenges to Designations or Redacted Information: Any party to this
6       action may at any time challenge the redaction or the designation of information as
7       CONFIDENTIAL or HIGHLY CONFIDENTIAL to serve a legitimate judicial
8       purpose (e.g., to support a dispositive motion) by providing written notice of its
9       objection to the designating party, or, in the case of a deposition, either on the record
10      at a deposition or in writing later. If, after a timely meet-and-confer process, the
11      parties cannot reach agreement, either the designating party or challenging party may,
12      on reasonable notice, apply for an appropriate ruling from the Court. The disputed
13      material shall continue to be treated as designated, or redacted, until the Court orders
14      otherwise. In any such application concerning a ruling on confidentiality or redacted
15      information, the party claiming the designation of confidentiality or redaction has the
16      burden of establishing that such confidential designation or redaction is proper.
17            6.     No person or party subject to this Agreement shall distribute, transmit, or
18      otherwise divulge any material marked CONFIDENTIAL or HIGHLY
19      CONFIDENTIAL, except in accordance with this Agreement.
20            7.     Use of Confidential Materials: Any document or other material which is
21      marked CONFIDENTIAL or HIGHLY CONFIDENTIAL, or the contents thereof,
22      may be used by a party, or a party's attorney, expert witness, consultant, or other
23      person to whom disclosure is made, only for the purpose of this action, or any other
24      pelvic mesh litigation against Defendant, who is represented by counsel from the
25      Schlesinger law firm. Nothing contained in this Agreement shall prevent the use of
26      any document, or the contents thereof, at any deposition taken in this litigation. If a
27      party intends to use material that has been marked as HIGHLY CONFIDENTIAL
28      at the deposition of an employee or former employee of a non-producing party in this

                                                   4
     Case 2:19-cv-09739-SB-AS Document 46 Filed 01/28/21 Page 5 of 15 Page ID #:249


1       litigation, then the party shall notify the Producing Party five (5) days in advance of
2       the deposition that it intends to use that category of material. If the parties cannot
3       agree on parameters for usage of the material at the deposition, then the parties will
4       seek the direction of the Court as to the utilization of that category of material in the
5       deposition.
6             8.      Access to Confidential Material: If a party or attorney wishes to disclose
7       any document or other material marked CONFIDENTIAL or HIGHLY
8       CONFIDENTIAL, or the contents thereof, to any person retained to work on this
9       action (e.g., expert witness, consultant), the person making the disclosure shall do the
10      following:
11                    a. Provide a copy of this Order to the person to whom disclosure is
12                       made;
13                    b. Inform the person to whom disclosure is made that s/he is bound by
14                       this Order;
15                    c. Require the person to whom disclosure is made to sign an
16                       acknowledgment and receipt of this Order, attached as Exhibit A;
17                    d. Instruct the person to whom disclosure is made to return or, in the
18                       alternative and with permission of the Producing Party, at the
19                       conclusion of this litigation to destroy any document or other material
20                       which is marked CONFIDENTIAL or HIGHLY
21                       CONFIDENTIAL, including notes or memoranda made from
22                       CONFIDENTIAL or HIGHLY CONFIDENTIAL material;
23                    e. Maintain a list of persons to whom disclosure was made and the
24                       CONFIDENTIAL or HIGHLY CONFIDENTIAL materials which
25                       were disclosed to that person;
26                    f. At the conclusion of pending litigation brought by the Schlesinger
27                       law firm against Defendant related to the pelvic mesh designed,
28                       manufactured or distributed by Boston Scientific, counsel shall gather

                                                   5
     Case 2:19-cv-09739-SB-AS Document 46 Filed 01/28/21 Page 6 of 15 Page ID #:250


1                       the CONFIDENTIAL or HIGHLY CONFIDENTIAL materials,
2                       copies thereof, and related notes and memoranda, and return them to
3                       the party or attorney who originally disclosed them, or destroy them,
4                       providing a certificate of compliance with the terms of this
5                       Agreement;
6                    g. Only “Designated In-House Counsel” of Defendants may have access
7                       to information designated as HIGHLY CONFIDENTIAL by
8                       another producing party. “Designated In-House Counsel” shall mean
9                       (1) Eileen Hunter for Boston Scientific Corporation; (2) Meagan
10                      Thwaites for Boston Scientific Corporation; and (3) one paralegal
11                      and/or clerical employee for each such Designated In-House Counsel
12                      to provide administrative support. Each Designated In-House
13                      Counsel shall complete and sign a copy of the Agreement in Exhibit
14                      A, and each such completed, signed form shall be transmitted by e-
15                      mail to counsel for the other parties before disclosure of any such
16                      other party’s CONFIDENTIAL or HIGHLY CONFIDENTIAL
17                      information to the Designated In-House Counsel.
18            9.     Disclosure Requirements for HIGHLY CONFIDENTIAL information
19      to Competitor Related Consultants: Prior to disclosure, Plaintiff will inform the
20      Producing Party of its intent to disclose HIGHLY CONFIDENTIAL material to
21      anyone who is currently, or who at any time during the pendency of this litigation
22      becomes, an employee, officer, director or consultant to a competitor (as such
23      individuals are defined in Paragraph I.3 above) in the manner set forth below:
24                   a. Give at least ten (10) days notice in writing to counsel for the party
25                      who designated such information as HIGHLY CONFIDENTIAL of
26                      the intent to so disclose that information, although the disclosing
27                      party is not required to identify the intended recipient of such
28                      materials.

                                                  6
     Case 2:19-cv-09739-SB-AS Document 46 Filed 01/28/21 Page 7 of 15 Page ID #:251


1                    b. Within ten (10) days thereafter, counsel for the parties shall attempt
2                       to resolve any disputes between them regarding the production of the
3                       HIGHLY CONFIDENTIAL material to the intended individuals.
4                    c. If the parties are unable to resolve any dispute regarding such
5                       production, within an additional seven (7) days, the party who
6                       designated the information in question as HIGHLY
7                       CONFIDENTIAL shall file a motion objecting to the proposed
8                       disclosure. In making such motion, it shall be the Producing Party's
9                       burden to demonstrate good cause for preventing the disclosure.
10                   d. If the Court permits disclosure of the material designated as
11                      HIGHLY CONFIDENTIAL at issue, the information remains
12                      designated as HIGHLY CONFIDENTIAL and the individual
13                      receiving such information shall be bound by the requirements of
14                      Paragraph I.7.
15            10.    Redaction of Confidential Material: The parties recognize that the FDA,
16      other governmental agencies, and certain federal statutes require redaction of certain
17      information prior to production of certain information by Defendant and that
18      Defendant will comply with those requirements and redact such information as
19      directed. Any party challenging information that has been redacted may do so in
20      accordance with Paragraph I.5 of this Agreement, or otherwise in accordance with
21      Federal Rules of Civil Procedure.
22            11.    Use of Confidential Material at Depositions: All transcripts and exhibits
23      shall be treated as if designated CONFIDENTIAL for a period of thirty (30) days
24      after the final transcript is available from the court reporter. Counsel for any party
25      may designate during the deposition or during the thirty (30) day period after the final
26      transcript is available from the court reporter any portion of the transcript as
27      CONFIDENTIAL or HIGHLY CONFIDENTIAL by denominating by page and
28      line, and by designating any exhibits, that are to be considered CONFIDENTIAL or

                                                   7
     Case 2:19-cv-09739-SB-AS Document 46 Filed 01/28/21 Page 8 of 15 Page ID #:252


1       HIGHLY CONFIDENTIAL pursuant to the criteria set forth in this Agreement.
2       Such designation shall be communicated to all parties. Transcript portions and
3       exhibits designated in accordance with this paragraph shall be disclosed only in
4       accordance with this Agreement. A party may challenge the CONFIDENTIAL or
5       HIGHLY CONFIDENTIAL designation or portions thereof in accordance with the
6       provisions of Paragraph I.5 above.
7             12.    Inadvertent Failure to Properly Designate Confidential Material:
8       Inadvertent production of any document or information without a designation of
9       CONFIDENTIAL or HIGHLY CONFIDENTIAL will not be deemed to waive a
10      party's claim to its confidential nature or estop said party from designating said
11      document or information as CONFIDENTIAL or HIGHLY CONFIDENTIAL at a
12      later date. Disclosure of said document or information by another party prior to such
13      later designation shall not be deemed a violation of the provisions of this Agreement.
14            13.    Inadvertent Disclosure of Privileged Documents, “Clawback” Procedure:
15      Inadvertent production of documents or ESI (collectively “Inadvertently Produced
16      Documents”) subject to work-product or attorney-client privilege, or other legal
17      privilege protecting information from discovery, shall not constitute a waiver of the
18      privilege, provided that the Producing Party shall notify the receiving party in writing
19      as set forth herein. In the event that a party inadvertently produces documents or ESI
20      subject to a claim of privilege, the Producing Party shall, within ten (10) days of the
21      discovery of the inadvertent disclosure, notify the other party in writing of the
22      inadvertent disclosure. The Producing Party may, in the notice, request a “clawback”
23      of the inadvertently disclosed material. The party receiving such clawback notice
24      shall immediately and diligently act to retrieve the Inadvertently Produced
25      Documents, and all copies, including any loaded to databases, and return them to the
26      Producing Party or destroy them as agreed between the parties. All notes or other
27      work product of the receiving party reflecting the contents of such materials shall be
28      destroyed and not used.

                                                  8
     Case 2:19-cv-09739-SB-AS Document 46 Filed 01/28/21 Page 9 of 15 Page ID #:253


1             If the receiving party elects to file a motion as set forth below, the receiving
2       party, subject to the requirements below, may retain possession of the Inadvertently
3       Produced Documents as well as any notes or other work product of the receiving
4       party reflecting the contents of such materials pending the resolution by the Court of
5       the motion below, but the receiving party shall segregate and not use them pending
6       resolution of the motion. If the receiving party's motion is denied, the receiving party
7       shall promptly comply with the immediately preceding provisions of this paragraph.
8       No use shall be made of such Inadvertently Produced Documents during depositions
9       or at trial, nor shall they be disclosed to anyone who was not given access to them
10      prior to the request to return or destroy them, unless otherwise ordered by the Court.
11            The party receiving such Inadvertently Produced Documents may, after receipt
12      of the Producing Party's notice of inadvertent production, move the Court to dispute
13      the claim of privilege.
14            14.    Pursuant to Federal Rule of Evidence 502, there is no waiver of privilege
15      or work product protection in this matter or any other matter in any other jurisdiction
16      for any document clawed-back under this clause, or for the subject matter of any such
17      document, whether the privileged document was inadvertently provided following
18      review or as part of a “Quick Peek” production. In the event that any party receives
19      information produced in discovery from any other party that reasonably appears to be
20      Inadvertently Produced Documents, the receiving party shall promptly notify the
21      Producing Party in writing of the apparent inadvertent production.
22      II.   PROCEDURE FOR SUBMITTING CONFIDENTIAL DISCOVERY
23            MATERIAL TO THE COURT
24            1.     Filing of Confidential Information: If either party desires to file anything
25      with the Court that previously has been designated as Confidential Information, that
26      party must move to file the Confidential Information under seal, unless the Producing
27      Party provides written consent in advance that filing the Confidential Information
28      under seal is unnecessary. Any such motion to file under seal shall be made in

                                                  9
 Case 2:19-cv-09739-SB-AS Document 46 Filed 01/28/21 Page 10 of 15 Page ID #:254


1    accordance with Central District of California Local Rule 79-5. If the motion is
2    granted, and to the extent not inconsistent with Local Rule 79-5, such documents and
3    materials shall be appropriately labeled and shall also bear the legend “FILED
4    UNDER SEAL” on the cover page of the document. The parties shall also comply
5    with Local Rules 5.2-1 and 5.2-2 with respect to the appropriate treatment of personal
6    data identifiers. Only those portions of such documents and materials containing or
7    reflecting Confidential Information shall be considered Confidential or Highly
8    Confidential for the purposes of this Agreement. Regardless of any provision in this
9    Agreement to the contrary, a party is not required to file a document under seal if the
10   Confidential Information contained or reflected in the document was so designated
11   solely by that party.
12          2.    In motion practice concerning the designation of materials as
13   CONFIDENTIAL or HIGHLY CONFIDENTIAL, the parties shall make every
14   effort to limit the submission of material to include only that information that is in
15   dispute and not extraneous.
16   III.   POST DISCOVERY PHASE
17          1.    If any party or attorney wishes to file, or use as an exhibit or as
18   testimonial evidence at a hearing or trial, any CONFIDENTIAL or HIGHLY
19   CONFIDENTIAL material, such party must provide reasonable notice to the
20   Producing Party of the intended use of such information. The parties shall then
21   attempt to resolve the matter of continued confidentiality by either: (a) removing the
22   CONFIDENTIAL or HIGHLY CONFIDENTIAL marking, (b) creating a
23   mutually acceptable redacted version that suffices for purposes of the case, or (c)
24   conferring about methods to avoid or limit public disclosure of such information
25   during testimony. If an amicable resolution proves unsuccessful, the parties may
26   present the issue to the Court for resolution. The proponent of continued
27   confidentiality will have the burden of persuasion that the document or material
28   should be withheld from the public record.

                                               10
 Case 2:19-cv-09739-SB-AS Document 46 Filed 01/28/21 Page 11 of 15 Page ID #:255


1          2.     Survival of Agreement: Throughout and after the conclusion of this
2    litigation, including any appeals, the restrictions on communication and disclosure
3    provided for herein shall continue to be binding upon the parties and all other persons
4    to whom CONFIDENTIAL and HIGHLY CONFIDENTIAL material has been
5    communicated or disclosed pursuant to the provisions of this Agreement or order of
6    the Court.
7          3.     Return or Destruction of Confidential Material Upon Termination of
8    Litigation: Within sixty (60) days after the final termination of litigation by the
9    Schlesinger law firm against Defendant related to pelvic mesh designed,
10   manufactured or distributed by Boston Scientific to each party, upon request of the
11   other party, shall either return to the producing party, or destroy, all
12   CONFIDENTIAL and HIGHLY CONFIDENTIAL material designated by any
13   other party (including any such material disclosed to third persons), except for any
14   attorneys' work-product for the party returning the material, and shall provide
15   certification in writing to opposing counsel if such materials are destroyed.
16         4.     Modification of this Agreement: Nothing in this Agreement shall
17   prevent any other party from seeking amendments broadening or restricting the rights
18   of access to or the use of CONFIDENTIAL and/or HIGHLY CONFIDENTIAL
19   material or otherwise modifying this Agreement, and this Agreement may be
20   amended without leave of the Court by the agreement of the undersigned attorneys
21   for the parties in the form of a written stipulation.
22
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
23
24
     Dated:___________________________
              January 28, 2021                           /s/ Alka Sagar
                                                     ___________________________________
25                                                   HON. ALKA SAGAR
26                                                   United States District Court Judge
27
28

                                                11
 Case 2:19-cv-09739-SB-AS Document 46 Filed 01/28/21 Page 12 of 15 Page ID #:256


1          RESPECTFULLY STIPULATED TO AND SUBMITTED BY:
2
3    Dated: January 27, 2021             FAEGRE DRINKER BIDDLE & REATH LLP
4
5                                        By:     /s/ Karen M. Firstenberg
                                                TARIFA B. LADDON
6
                                                KAREN M. FIRSTENBERG
7
                                                Attorneys For Defendant
8                                               BOSTON SCIENTIFIC CORPORATION
9
10
     Dated: January 27, 2021             SCHLESINGER LAW OFFICES, P.A.
11
12                                       By:     /s/ Jeffrey L. Haberman
13                                              JEFFREY L. HABERMAN (pro hac vice)
14                                              Attorney For Plaintiff
                                                CATALINA TORRES
15
16
                                        ATTESTATION
17
           I attest that all other signatories listed, and on whose behalf the filing is
18
     submitted, concur in the filing’s content and have authorized the filing.
19
20   Dated: January 27, 2021                       /s/ Karen M. Firstenberg
                                                  Karen M. Firstenberg
21
22
23
24
25
26
27
28

                                               12
 Case 2:19-cv-09739-SB-AS Document 46 Filed 01/28/21 Page 13 of 15 Page ID #:257


1
2
3
4
5
6
7
8
9
10
11
12
13
14                              EXHIBIT A
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         13
 Case 2:19-cv-09739-SB-AS Document 46 Filed 01/28/21 Page 14 of 15 Page ID #:258


1                              UNITED STATES DISTRICT COURT
2            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
3
4
     CATALINA TORRES, individually,                 Case No.: 2:19-cv-09739-RGK(ASx)
5
                  Plaintiff,                        Hon. R. Gary Klausner
6
             v.
7                                                   STIPULATED CONFIDENTIALITY
     BOSTON SCIENTIFIC                              AGREEMENT
8    CORPORATION, a Massachusetts
     corporation,
9                                                   Complaint Filed:      November 13, 2019
                  Defendant.
10
           AGREEMENT TO BE BOUND BY STIPULATED CONFIDENTIALITY
11
                                         AGREEMENT
12
13          I have read and understand the Stipulated Confidentiality Agreement
14   (“Agreement”) entered in Catalina Torres v. Boston Scientific Corporation (Case No.
15   2:19-cv-09739-RGK(ASx)) by the United States District Court for the Central
16   District of California, Western Division (hereinafter “the Protective Order”). I
17   understand the terms of the Agreement and agree to be fully bound by such terms.
18          If I receive documents or information designated as CONFIDENTIAL or
19   HIGHLY CONFIDENTIAL (as those terms are defined in the Protective Order), I
20   understand that such information is provided to me pursuant to the terms and
21   restrictions of the Protective Order.
22          I agree to hold in confidence and not further disclose or use for any purpose
23   (other than is permitted by the Protective Order) any information disclosed to me
24   pursuant to the terms of the Protective Order.
25          I hereby submit to the jurisdiction of the United States District Court for the
26   Central District of California for purposes of enforcement of the Agreement.
27   ///
28   ///

                                               14
 Case 2:19-cv-09739-SB-AS Document 46 Filed 01/28/21 Page 15 of 15 Page ID #:259


1         I declare under penalty of perjury that the foregoing is true and correct.
2
     Executed this ________ day of __________________, 20_____.
3
4
5
                                    By ____________________________________
6                                             (signature)
7
8                                      _____________________________________
                                               (printed name)
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             15
